DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claims 13 and 15-20 depend from and include the limitations of claim 11, which is directed to a server.  Therefore, please amend these claims to be directed to a server and not to a system as presently recited.  
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §101
3. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.  Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3 and 5-10) and a machine (claims 11, 13 and 15-20), where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core essentially recite the abstract idea of: 
storing, … , a data structure containing data that corresponds to a financial transaction account that is accessible via at least two payment cards tied to the financial transaction account, wherein the data contained in the data structure comprises at least (i) a first data defining a first geographic area, (ii) a second data defining a second geographic area different from the first geographic area, and (iii) at least one mobile device identifier associated with at least one of the two payment cards, … ; 
receiving, … , an authorization request message formatted according to an interchange standard for a first payment transaction initiated via use of a first payment card of the at least two payment cards tied to the financial transaction account, wherein 
receiving, … , an authorization request message formatted according to an interchange standard for a second payment transaction initiated via use of a second payment card of the at least two payment cards tied to the financial transaction account, wherein the authorization request message for a second payment transaction includes at least a second geographic location; 
determining, … , validation for both the authorization request message for the first payment transaction initiated with the first payment card and the authorization request message for the second payment transaction initiated with the second payment card, wherein each authorization request is determined to be valid if the included geographic location is included in a geographic area corresponding to the first geographic area or to the second geographic area; 
transmitting, … , at least one data message that indicates the determination of validation for each received authorization request to an issuer entity of the financial transaction account … for processing of the respective corresponding payment transaction; 
communicating, … and receiving, … , a travelling notification that a mobile device associated with at least one of the two payment cards has travelled outside of the first or second geographic area and is located in a new geographic area, wherein said new geographic area is a third geographic area different from the first and second geographic areas; and 

Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., risk mitigation for financial transactions (See e.g., Oct. 2019 101 guidance for subject matter eligibility, Pg. 5 - risk mitigation) - Here, the claims include subject matter for processing authorization requests for various payment card financial transactions to determine if a transaction is fraudulent, including consideration of data associated with various defined geographic areas for transaction locations and mobile device location and of formatted authorization request messages from various merchants, and including transmitting a message regarding a determined valid transaction to an issuer, and also updating stored data regarding the defined geographic areas). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 

Claims 5, 7, 9, 15, 17 and 19 simply further refine the abstract idea by defining what certain stored or non-stored data represents or is associated with, which is simply designating data in more detail, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 5 and 15 also simply further refine the abstract idea by specifying that a certain additional element, used to carry out the recited abstract idea without itself being technologically improved, can receive various notifications that include data that identifies various geographic areas, which is simply receipt of data indicating a determined geographic location, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of 
Claims 6, 8, 16 and 18 simply further refine the abstract idea by requiring identification of a geographic location based on analysis of other geographic location data, which is simply receipt of data and analysis for determining a geographic location, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 10 and 20 simply further refine the abstract idea by requiring that payment transactions are determined to be valid based on analysis of other geographic location data, which is simply receipt of data and analysis for determining a geographic location and transaction validity (for risk mitigation to prevent fraud), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 

The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 

As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
5.  Applicant’s arguments filed 9/22/20 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 9-19) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, have been considered.  Under the current 101 analysis under 2019 PEG, the claims recite and are directed to a patent ineligible abstract idea (i.e., a fundamental economic practice of mitigating risk for financial transactions), without something significantly more, for the reasons given above, after consideration of the claimed features and elements. 
The abstract idea has been set forth above in the 101 rejection in line with the 2019 PEG guidance and the claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection.  The 101 rejection above is not based on the alternative ground of rejection of the claimed subject matter being one or more mental process, as was set out in the prior Office action.  Therefore, applicant’s arguments in the 9/22/20 Amendment referring specifically to that previous alternative ground of rejection are moot. 
Alice rejection.  However, in contrast to applicant’s arguments, the process steps recited by the claims pertain to risk mitigation (here, mitigating transaction risk using payment cards and a user mobile device for payments in consideration of data representing various geographic locations).  Indeed, applicant’s specification repeatedly describes that risk mitigation (i.e., fraud reduction in a financial transaction) is the prime purpose of the invention. (See e.g., Spec. ¶¶ 002-006) 
According to the October 2019 PEG, cited by applicant in various places, risk mitigation in financial transactions is a fundamental economic practice.  (See e.g., Pg. 5 of the Oct. 2019 PEG)  Therefore, the recited subject matter of the claims fits squarely within the category of “organizing human behavior” and the sub-category of a “fundamental economic practice,” as described in additional detail above in the 101 rejection. 
Applicant’s arguments under Step 2A, Prong 2 (Amendment, Pgs. 13-19) that the claims are not directed to an abstract idea are not persuasive.  As required under PEG, both the prior Office action and the present Office action list the “additional elements” that are used to simply carry out the abstract idea, and both Office actions explain that essentially those additional elements are simply being recited at a high level of generality (e.g., off the shelf) and are not themselves being technologically improved.  Applicant argues that the claims “provide a unique and technical mechanism … in that identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16) 
Additionally, as previously discussed here, applicant’s specification discloses that risk mitigation in financial transactions is the prime purpose of the invention, which is an abstract idea, and not improving a technology or solving a technological problem as argued by applicant’s counsel.  Applicant argues that the claimed subject matter improves upon “[e]xisting methods for preventing fraud …” using various and specific location data.  But, the courts have stated that a new and improved abstract idea is still an abstract idea. The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).  
Applicant made no arguments specific to Step 2B and stated that providing same “is not warranted.”  Thus, no response specific to Step 2B is necessary by the Office.  

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696